Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A separation device for a deployable structure of a CubeSat, the separation device being configured to enable the deployable structure to rotatably hingeat a lower end of a side surface of the CubeSat and to be folded against the side surface of the CubeSat for restraint or to be separated therefrom for deployment, the separation device comprising: 
a printed circuit board 
a resistor board 
wherein the printed circuit board and the resistor board are configured such that a wire is wound thereon to cause the deployable structure to be restrained, and 
when the resistor supplies heat to the wire to sever the wire, the deployable structure is caused to spring back by an elastic force exerted thereon by the pogo-pin and thus to be unfolded and deployed from the side surface of the CubeSat.
2. (currently amended) The separation device of claim 1, wherein the deployable structure is a plurality of solar panels, and each solar panel is provided to be hinged to a corresponding lower end of each side surface of the CubeSat, 
the printed circuit board has a square ring shape and is attached to the upper edges of the CubeSat, and 
the pogo-pin is a plurality of pogo-pins, each provided at a central portion of each edge of the printed circuit board.
5. (currently amended) The separation device of claims 2, wherein the printed circuit board has a first securing pin provided at each edge thereof and allowing the corresponding wire to be wound thereon.
7. (currently amended) The separation device of claim 6, wherein the printed circuit board has a first securing pin insertion notch and a second securing pin insertion notch corresponding edge thereof such that the second securing pin and the third securing pin are inserted into and seated in the notches, respectively.
10. (currently amended) The CubeSat of claim 9, wherein the deployable structure is a solar panel, and the solar panel is provided to be hinged to a lower end of each side surface of the CubeSat, 
the printed circuit board has a square ring shape and is attached to the upper edges of the CubeSat, and 
each pogo-pin is provided at a central portion of each edge of the printed circuit board.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious the combination of limitations recited in claim 1; particularly, the specific arrangement and functions of the printed circuit board, resistor board, hinging function, wire, pogo-pin, etc. and how the pogo-pin transfers heat to the wire through the resistor in order to sever the wire to enable deployment of the deployable structure, etc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644